Spencer, J.
This action is brought by the plaintiff as a Republican elector of Fulton' county, in behalf of himself and all other Republican electors in the county, to obtain the judgment or order of this court restraining the defendant "as chairman of the Republican county committee and said committee, its agents, servants and appointees from carrying into execution a system of enrollment, formulated by said committee, by which all persons are to be excluded from participation in Republican primaries in the county except those whose names appear upon said enrollment. An injunction was issued and thereafter modified ex parte, and this is the return of an order to show cause why it should not be made permanent as so modified.
The questions involved in this motion are of great públic importance. In order to correctly decide them it will be necessary to take a brief view of the history of our statutory laws concerning the political rights of citizens and the jurisdiction of the courts to adjudicate thereon.
(1) The plaintiff in the case at bar sought the injunction, and it was granted by the court, for the sole purpose of preventing alleged illegal action in the affairs of a political party and the protection of the plaintiff’s political rights therein.
Interference by injunction is among the highest prerogatives of a court of justice. Its exercise lies in the discretion of the court and is only employed in the preventive form in order to stay a threatened or nonexistent injury. The status quo is thereby maintained until a final hearing and *280decision may be had. Hitherto the exercise of this power has been confined to the protection of civil rights as distinguished from those which are political. 22 Cyc. 140, 757. It must be conceded that there are many decisions to the effect that the powers of the court may not be invoked to protect the political rights of a citizen or to restrain, direct or control the methods of a political party; and, therefore, the injunction so granted must be vacated unless justification therefor may be found in recent enactments of the Legislature.
In the common.law no place was found for the political rights of citizens. The nearest approach thereto was the ancient writ of quo warranto which was employed on occasion to adjudicate between adverse claimants to public office. But the writ did not move in the interest of either claimant, but only on behalf of the king to prevent the unlawful usurpation of a'public franchise. The same was true of political parties and the conduct of elections. They were only regarded as matters .of concern between the citizen, and the king; and, the king being supreme and the courts his creatures, their doors were not open for such adjudications.
These views of the political rights of citizens became a part of the common law in this country. In like manner other systems and institutions, which had grown up under monarchial forms of government, found a place in our system of jurisprudence; and some still remain in whole or in part to incumber our courts and hamper the administration of justice. Among these may be mentioned the grand jury system which still survives, although in a modified form, and the common law doctrine of the property rights of married women, which, after a prolonged struggle between courts and Legislatures, has been practically abolished.
The necessity for a different rule regarding the nonrecognition of the political rights of citizens did not become apparent for many years after the formation of our government, and the ancient doctrine found expression in numerous decisions of our courts. The reasons therefor were not those which originated the doctrine, but were found in the fact that such rights were regarded as belonging to matters *281which did not concern the public at large and, from their very nature, beyond the pale of the law. Political parties differ from individuals, corporations and chartered organizations in that they are not liable to amercement, incarceration or dissolution, and, therefore, not subject to the familiar methods of governmental restraint. For many years statecraft was at a loss to discover any method by which they might be brought under effectual control. Without liability or responsibility, and suffered to act without restraint, it is no wonder that, in their efforts to control elections, they often resorted to fraud, force, chicanery and bribery. It is needless to refer to the mournful history of politics to demonstrate the importance of some method by which they should be restrained and their use of improper influences prevented. The struggle to accomplish this result has left its marks upon the statute books of this State for the last fifty years, where the history of its progress may be read by any one desiring enlightenment upon the subject. A hasty review is all that is necessary for our present purpose.
What may be regarded as the first serious effort was the passage of the law of 1859, requiring the registration of voters at public elections. Laws of 1859, chap. 380. This statute was aimed at flagrant political evils known as repeating and colonization, but did not accomplish its full purpose until 1882, when, by an amendment to the Penal Code, illegal voting at party primaries was made a crime. Laws of 1882, chap. 154. This was, I believe, the first recognition by law in this State of the existence of political parties, and that crime might be committed in relation to their affairs. But frauds in elections in various forms still continued, and the necessity for a secret ballot, in order to discourage and, if possible, prevent the use of money in the corruption of voters, led to the enactment of the law of 1890, which required the use of official ballots, furnished by public officials at public expense, and requiring their exclusive use at elections. Laws of 1890, chap. 262. The results of this enactment were manifold, but its most important element lay in the fact that it necessitated the regulation of the internal affairs of political parties in order to *282secure legal certificates of nominations of candidates for office. It may well be regarded as the most important and valuable of all our legislation upon this subject. Its indirect results have, however, been of more consequence than those which it was intended to accomplish.
Among the most important of these statutory provisions is the one which relates to the qualification of voters at party-primaries. Election Law, § 53. This statute provides that no person shall be entitled to vote at any primary, unless he be qualified to vote for the officers to be nominated thereat on the day of election and shall possess such qualifications as shall be authorized by the regulations and usages of the political party or independent body holding the same. The statute also prescribes the duties of the respective officers of the primaries and regulates the method of procedure and the manner of voting. The objects of these pro1 visions are manifest; and it is not to be presumed that the Legislature would so attempt to regulate and prescribe, in respect to the holding of primaries and the qualifications of voters thereat, without intending to enable one having an interest in such primaries to protect and defend his rights and enforce compliance with the law. Otherwise, the statute would be inane and an elector powerless. In addition to the foregoing, the Legislature has, in respect to cities of the first and second classes, imposed upon political parties therein a system of enrollment of the members of each party and limited the voters at primaries to the persons whose names appear so enrolled. The Legislature has also provided that this system of enrollment may be used in cities of the third class and villages upon the concurrent vote of the general committees of the respective parties therein. Reference is here made to the enrollment laws for the purpose of indicating the completeness of the legislation of recent years touching the rights of electors, the regulation of political parties and the duty and jurisdiction of courts to take cognizance thereof. From this review of such legislation I conclude that the old doctrine, that political rights were beyond the domain of judicial investigation and determination, has been swept away; that there no longer remains *283any distinction Between the civil and political rights of citizens, and that the courts may not shut their doors against the enforcement of any such rights. It will be presumed that every right, recognized or conferred by statute, may be protected, defended and enforced by an appropriate legal method, and that every wrong has its remedy.
(2) The statute law, having thus in great measure recognized and prescribed the political rights of citizens, it was not necessary. to confer jurisdiction by special enactments upon the courts to administer justice in respect thereto. It is true special provisions have been made in relation to special and particular matters, but the general jurisdiction of the Supreme Court to take cognizance of all the legal rights of persons cannot be doubted. As early as 1849 the Legislature provided for the bringing of suits by and against unincorporated associations (Laws of 1849, chap. 258; Laws of 1851, chap. 455), and these statutes were subsequently amended and extended and are now found in the Code of Civil Procedure. Code Civ. Pro., § 1919. It has never been doubted that all political parties and their respective conventions and committees were included within the terms of this statute. Ebbinghousen v. Worth Club, 4 Abb. N. C. 300; People ex rel. Coffey v. Democratic Gen. Com., 52 App. Div. 170; 164 N. Y. 335. Since these decisions the Legislature has been making rapid strides in the passage of laws regulating political parties. Laws of 1902, chap. 195, amd. by Laws of 1906, chap. 498; also Laws of 1906, chap. 502. It has proceeded upon the assumption of the existence of political jeommittees and recognized them as existing entities. To deny their existence is to deny the sun at midday. It is said by Presiding Justice Goodrich, in People ex rel. Coffey v. Democratic General Committee, supra: “It is matter of common knowledge that for many years the machinery of both the great political parties has embraced National, State, county and ward committees, each in the order of its rank, directing the holding of conventions for the nomination of candidates for office, and the holding of primaries for the election of delegates to itself and to conventions.” Speaking of the Primary Election Law, the learned justice *284continues: “ These acts entirely altered the character of the primary election and dignified it as a public function. They changed the character of the general committee from that of a voluntary association to that of a public and statutory body and recognized the equal importance of primary and general elections.”
The section of the Code (§ 1919) is broad and includes every form of unincorporated association. It is impossible to imagine a combination of seven or more persons not within its provisions. It matters not what its form may be, how its membership shall be constituted, whether it has or has not a constitution, by-laws or rules, nor the purpose for which it exists; if not incorporated, it is an unincorporated association and may sue and be sued. The statute was intended to reach and include every possible form of unincorporated association. I think it is, therefore, clear that the defendant committee may be sued as such.
Criticism is made as to the form of the action, as being against the chairman and not against the association itself. But this method of bringing unincorporated associations into court is authorized by express provisions (Code Civ. Pro., § 1919) and by precedents in numerous actions so brought. Hathaway v. American Mining Stock Ex., 31 Hun, 575.
(3) It may be said that, inasmuch as the plaintiff is not a member of the county committee, he may not maintain a suit to restrain, the committee from carrying out the enrollment system promulgated by it. Such a view fails to take cognizance of the dual character of political organizations which is a matter of common knowledge. The organization of political parties, their membership, their primaries, conventions and committees, and the manner' in which they are related and connected, are as familiar to every one as are the salient features of our form of civil government. The defendant committee is dependent upon the Republican party of the county for its existence; it is its agent and servant in the administration of its affairs, and is subject to its control. The plaintiff, as a member, has the right to vote at its primaries and the right to prevent those from voting who have no right so to do. He has also the right to prevent any *285committee or agent of the party from taking any illegal action that shall prevent a legal voter from voting or from permitting illegal voting. These are among the necessary and essential rights of every member of the party. The instance of a taxpayer’s right to sue a public official is not parallel. An instance more nearly in line is that of a stockholder in 4 joint stock association (Ostrom v. Greene, 161 N. Y. 353) who may restrain illegal action on the part of its board of directors. See also Boston B. B. Assn. v. Brooklyn B. B. Club, 37 Misc. Rep. 522, and Buker v. Leighton Lea Assn., 63 App. Div. 507.
(4) But it is claimed that the facts alleged in the complaint do not constitute a cause of action. I think otherwise. The complaint sets forth that the plaintiff is a member of the Republican party; that the defendant committee is the general committee for the party in Fulton county; that the statutes of the State prescribe the qualifications of voters at the party primaries, and that the defendant committee, without any authority so to do, have relegated to themselves the right to establish rules and regulations prescribing the qualifications of voters at such primaries in violation of the statute; that, in carrying out these regulations, the defendant committee has appointed enrolling boards in the respective districts and wards of the county and conferred upon such boards discretionary power to place upon, or strike from, the roll the names of voters and to limit the voters at the party primaries to the voters whose names appear upon such rolls; that it is the intention of the defendant committee, by means of such enrollment, to prevent many Republican voters, having a legal right to vote, from voting at the primaries of the party. The matters thus alleged are matters of the gravest importance to all members of the Republican party and if, as we have decided, they have the legal capacity to protect their rights against such illegal action of a county committee, then, I think, there can be no question but that the facts alleged constitute a cause of action in their behalf.
(5) This brings us to the question whether the alleged acts of the defendant committee are illegal and without au*286thority. An intelligent answer to this question necessitates consideration of certain matters that are common to all political parties and within the common knowledge of all the people, so much so that the court must take judicial cognizance thereof. It is well known that the great body of citizens is divided into political parties and that the machinery of these parties is substantially alike. The source of all authority is the will of the individual members, which first finds expression at the district or ward primaries. These have been carefully regulated by law, and it is here that delegates are elected to county conventions. At county conventions, rules and regulations are adopted for the government of the party, delegates are selected to State conventions (Election Law, § 50), candidates for public office in the county nominated, and a county committee appointed to take charge of the affairs of the party. At State conventions, similar functions are performed for the State. It is well known that an important function of all conventions is to legislate for the party, and that the committees, appointed for county and State, simply have administrative and executive powers." Historically this system of political organization and government is as well known and understood as is the division of the government into executive and legislative branches, and conflicts in respect thereto are as rarely known.
It is an undoubted fact that the Legislature may impose upon political parties a system for the enrollment of their members and limit the voters at primary elections to the persons so enrolled. It has done^this in respect to parties in cities of the first and second classes; and it seems beyond debate that candidates, nominated for office in violation of " such enrollment system, must be denied place on official ballots. Any other conclusion would render the laws regulating primaries, nominations and official ballots absolutely nugatory, to be obeyed or not at the will of any political party. This system of enrollment has not, it is true, been imposed upon cities of the third class and villages; but its use there is made dependent upon the concurrent assent of each political party in such a city or village. It will not *287be necessary or wise to discuss or consider whether a political party in a city of the third class or a village may, of its own motion, promulgate and adopt a system, of enrollment of -its own, other and different from the one so held out for acceptance by the Legislature. Much may, no doubt, be said pro and con on that subject. All that is proper to decide on this motion is whether a county committee may, without authority from the party convention, promulgate, adopt and put in force any enrollment system whatever. This, I believe, the committee has no right to do. But it is not necessary to go even so far as that. All that we need determine is whether such committee may adopt and enforce an enrollment which does violence to the provisions of the statute.
I think no one will seriously contend that the exercise of such powers is within the duties of the committee. It has been the diligent purpose of the Legislature to protect and safeguard the party primaries so that they shall express the will of the members of the party, and that such will shall find free and correct expression in the results. To this end the statute prescribes what the qualifications of voters at primaries shall be. Election Law, § 53. The party, neither at its conventions nor by any of its committees, may directly or indirectly make null the statute by prescribing qualifications in conflict therewith. Some of these qualifications may be prescribed by the regulations and usages of the political party, but a committee with administrative and executive duties only may not by resolution prescribe what such regulations and usages are. It is the party and not the committee that may do this. "Under the statute it is at the primaries in the first instance the regulations and usages "of the party are determined upon the challenging of an intending voter. The county committee may not give power to an enrolling board to make rules governing such matters.
But it may be urged that the Legislature has by implication conferred authority on county committees to establish a system of enrollment of the persons who are entitled to vote at its primaries. Not so. It has, it is true, provided *288a system and imposed it upon cities of the first and second classes, but left it optional with cities of the third class and villages. No authority to establish another or different system may be inferred from such legislation. The only inference, if any, which may be drawn from such legislation, is that the county committee shall not adopt any system except the one prescribed and in the way and manner there pointed out.
I am, therefore, led to the conclusion .that the defendant committee had no authority to formulate the system of enrollment set forth in the complaint and enforce it upon the party primaries, and that such threatened action is illegal and should be prevented.
(6) The objection that a temporary injunction should not issue needs but a passing notice. That an injury will be done to the rights of the plaintiff and all other ¡Republican voters by putting into operation an illegal system of enrollment must be apparent.. Should the defendant committee proceed with its enrollment program and the same be enforced at the primaries and be illegal, the injury would be beyond remedy. It is impossible to foretell the confusion which might result. It is highly probable that any candidate, nominated by a party as the result of primaries at which the voters are limited to those whose names are upon an illegal enrollment, would be denied place upon the official ballots. It is here where the discipline of political parties finds application. If its illegally nominated candidates have the same right to a place on the ballot as those legally nominated, the entire system of laws regulating parties and their internal affairs falls to the ground. Should it be finally held that the injunction is improper, no serious injury can result to the defendant committee or to any one else, as it does not appear that the adoption and use of an enrollment is called for by any pressing necessity.
The injunction as modified is, therefore, continued pending the action.
Ordered accordingly.